id office uilc cca_2009010710285616 ------------- number release date from ------------------ sent wednesday january am to ---------------------------------------------------------------- cc subject re i s-disclosure ---------- i've spoken with one of the attorneys in our -------------- branch and have some more comments again i would state that the question is too narrow - it really has nothing to do with whether the current years are joint non-joint or there is no filing requirement the issue is that the service has obtained information regarding the rs's current economic condition and the service wants to know whether it can give that information to the nrs any information collected by the service in determining a taxpayer's potential liability is that taxpayer's return_information under sec_6103 so if the service looks into a taxpayer's ability to pay his or her taxes that's return_information and because the service is collecting that information regarding the rs's ability to pay the joint liability it is return_information for the joint_return therefore under sec_6103 the other spouse the nrs can make a written request for this information and the service should provide the information as for the second question i'm still not sure of what information is at issue thus i'm waiting for clarification one final note tomorrow thursday the 8th is my final day in the office until at the earliest
